Title: From Thomas Jefferson to John Hopkins, 13 November 1793
From: Jefferson, Thomas
To: Hopkins, John



Sir
Germantown Nov. 13. 1793.

Your favor of the 15th. of October with the statements of the different species of stock standing on the books of your office to the credit of William Short esquire, came to hand on the 24th. of the same month, being the eve of my departure for this place. Finding that Mr. Short has stock also at New York, I have thought it best to bring the whole to one place, and that, all circumstances considered, Philadelphia will be the best place of deposit. Having therefore lodged in the Treasury office there the original power of attorney under which I act for Mr. Short, and of which, for your justification I send you a copy authenticated by the Secretary of the treasury, I have now to ask the favor of you to do what is necessary and proper to be done on your part for transferring all Mr. Short’s stock on your books to those of the treasury at Philadelphia. Should the certificates be in the hands of Mr. Brown, will you have the goodness to ask for them and to forward them or any other papers to me which may be necessary to complete the operation here with as little delay as possible? Your attention herein will oblige Sir Your most obedt. servt

Th: Jefferson

